J-S09041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CHRISTOPHER COKER                        :
                                          :
                     Appellant            :    No. 1499 EDA 2020

               Appeal from the Order Entered June 15, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1200411-2003

BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED APRIL 07, 2021

     Christopher Coker (“Coker”) appeals, pro se, from the Order denying his

“Motion to Clarify Judgement of Order.” We affirm.

     This Court previously summarized the procedural history underlying this

appeal as follows:

            [On July 19, 2005, Coker] was convicted of voluntary
     manslaughter and possessing an instrument of crime. On August
     30, 2005, the trial court sentenced [Coker] to an aggregate term
     of seven to fourteen years’ incarceration[,] followed by a ten-year
     probation term. [Coker] did not file a direct appeal, but later filed
     a timely PCRA [P]etition[,] seeking the reinstatement of his direct
     appeal rights. The PCRA court reinstated [Coker’s] appeal rights
     and appointed Richard Brown, Jr., Esquire [(“Attorney Brown”)],
     as appellate counsel. [Coker] subsequently presented a challenge
     to the trial court’s alleged ex parte interaction with the jury at his
     trial to this Court. We affirmed [Coker’s] judgment of sentence
     and our Supreme Court denied allocator. [See Commonwealth
     v. Coker, 990 A.2d 39 (Pa. Super. 2009) (unpublished
     memorandum), appeal denied, 996 A.2d 1067 (Pa. 2010).]

            On November 12, 2010, [Coker] filed [a] PCRA [P]etition,
     alleging the ineffectiveness of both trial counsel, Todd Henry,
J-S09041-21


      Esquire, and appellate counsel, Attorney Brown. The PCRA court
      appointed PCRA counsel, Elayne Bryn, Esquire [(“Attorney
      Bryn”)]. Attorney Bryn filed a Turney/Finley no-merit letter and
      [a P]etition to withdraw as counsel on May 11, 2015. The
      following day, the PCRA court granted Attorney Bryn’s request to
      withdraw and issued a Rule 907 [N]otice of its intent to dismiss
      the [P]etition without a hearing. [Coker] filed a [R]esponse,
      requested the appointment of new counsel, and requested a
      hearing. The PCRA court granted [Coker’s] request for new
      counsel and appointed David Rudenstein, Esquire [(“Attorney
      Rudenstein”)], on August 28, 2015.

             Shortly thereafter, Attorney Rudenstein filed an [A]mended
      [PCRA] [P]etition through which [Coker] raised seven allegations
      of ineffective assistance of counsel, renewed [Coker’s] request for
      an evidentiary hearing, and requested a new trial. The PCRA court
      filed a Rule 907 [N]otice of its intent to dismiss the [Amended
      PCRA Petition.] In response, [Coker] filed a [M]otion for leave to
      hold an immediate Grazier hearing. The PCRA [court] held the
      Grazier hearing, and after determining that [Coker] did not wish
      to proceed without counsel, denied the [Amended PCRA Petition]
      on June 30, 2016.

Commonwealth v. Coker, 175 A.3d 415 (Pa. Super. 2017) (unpublished

memorandum at 1-2). On appeal, this Court affirmed the PCRA court’s Order,

and our Supreme Court denied Coker’s Petition for Allowance of Appeal. See

id., appeal denied, 180 A.3d 1211 (Pa. 2018).

      On June 15, 2020, Coker filed a pro se “Motion to Clarify Judgement of

Order.”   In his Motion, Coker acknowledged that the PCRA court’s Order

addressed the issues raised by Attorney Rudenstein in the Amended PCRA

Petition, but argued that the PCRA court erred in failing to address the issues

that he had raised in his pro se November 12, 2010, PCRA Petition. On June

15, 2020, the trial court entered an Order denying Coker’s Motion. Coker filed




                                     -2-
J-S09041-21


a timely Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.

      On appeal, Coker restates the claim raised in his “Motion to Clarify

Judgement of Order,” i.e., that the PCRA court failed to address the issues

raised in his pro se November 12, 2010, PCRA Petition. See Brief for Appellant

at 9-11 (pages unnumbered).

      Initially, we consider whether the PCRA court had jurisdiction to consider

Coker’s “Motion to Clarify Judgement of Order.” Coker’s Motion purportedly

requests that the PCRA Court reconsider its June 30, 2016, Order that

dismissed his PCRA Petition. However, Coker previously filed a direct appeal

from the PCRA court’s June 30, 2016, Order.           See Coker, 175 A.3d 415,

appeal denied, 180 A.3d 1211 (Pa. 2018).           Pennsylvania Rule of Appellate

Procedure 1701(a) states that “after an appeal is taken … the trial court or

other government unit may no longer proceed further in the matter.”

Pa.R.A.P. 1701(a); see also Commonwealth v. Moore, 715 A.2d 448, 453

(Pa. Super. 1998) (stating that “once a party has properly appealed a decision

of the trial court, the trial court lacks jurisdiction to act further on the case.”).

Accordingly, we conclude that the PCRA court lacked jurisdiction to consider




                                        -3-
J-S09041-21


Coker’s Motion. As the PCRA court lacked jurisdiction, we affirm the PCRA

court’s denial of relief.1, 2

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2021




____________________________________________


1 Even if the trial court had jurisdiction to consider Coker’s claim, it would fail
on the merits. See Commonwealth v. Markowitz, 32 A.3d 706, 713 n.5
(Pa. Super. 2011) (stating that where a PCRA petitioner is represented by
counsel, “the PCRA court is only permitted to address issues raised in a
counseled petition.”).

2 We further note that Coker’s claim is not cognizable under the PCRA. See
42 Pa.C.S.A. § 9543 (setting forth the requirements for pleading a case under
the PCRA).

                                           -4-